Citation Nr: 1724644	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-29 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for service-connected bilateral pterygium.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel



INTRODUCTION

The Veteran has active duty service in the United States Navy as well as the United States Army from March 1945 to January 1967, to include time served in the National Guard.

While the Veteran initially requested a Board hearing on his VA Form 9, in March 2015 he withdrew that request.  See 38 C.F.R. §§ 20.704(e) (2016).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for proper development of the issues.  

In the June 2017 Appellant's Post-Remand Brief, the Veteran's representative relayed his belief that his bilateral pterygium had worsened since the most recent examination performed in January 2010.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Ultimately, the Veteran contends that his vision has worsened since the last VA examination, and that it has affected his employability.  The Board notes that at present the Veteran is unemployed and his representative contended that Board should have inferred a claim for a TDIU.  

The Veteran underwent VA examination in connection with his claim in January 2010.  At the time he reported that he had pterygium medially in each eye and that he had carried this diagnosis for 20 years.  He asserted that this disability caused pain, distorted vision, redness, swelling, discharge, glare, haloes, floaters, sensitivity to light, and watering and blurred vision.  He reported that he used eye drops continuously, and that he had cataract removal bilaterally.  The Veteran indicated that he had no overall functional impairment from this disability.  

On physical examination the Veteran had no evidence of eye or lacrimal duct disease or injury, and there was no evidence of scarring, although medial pterygium was noted bilaterally.  The Veteran had open angle glaucoma, but his vessels, maculas, and lenses were normal.  During visual acuity testing the Veteran's vision was 20/20 for near and distance bilaterally, to include corrected and noncorrected, except for his left uncorrected distance, which was 20/80.  His vision was noted to be normal, and there was no evidence of diplopia.  He had an abnormal confrontation test, but the examiner determined that additional testing was not required to evaluate the visual fields.  There was no evidence of chronic conjunctivitis, and the slit lamp examination was normal.  The VA examiner noted that the pterygium bilaterally were quiescent and did not threaten the visual axis, and therefore did not need any treatment.  The VA examiner noted that the Veteran's condition was asymptomatic, but that it might affect his daily activities in that it hampered his ability to drive at night due to restriction of the left field of view.

The Veteran had continuous treatment for his pterygium through VA.  In February 2010 he was diagnosed with chronic open angle glaucoma, and his bilateral pseudophakia was stable.  In September 2010 the Veteran's vision testing showed corrected vision on the right as 20/20, and but his vision had worsened to 20/30 corrected on the left.  He carried the diagnosis of chronic open angle glaucoma with the left being worse than the right, with pressure above target in the left eye, as well as nasal pterygium and pseudophakia bilaterally.  

The Veteran's condition continued to worsen, and in June 2011 the Veteran had vision testing that showed 20/25 vision on the right and 20/60 vision on the left, and he was diagnosed with inferior arcuate with superior nasal step in the right eye, and severe constriction in the left eye.  He was diagnosed with primary open angle glaucoma with pressure above target in the right eye and below target in the left eye, as well as ocular allergy symptoms and refractive error with presbyopia bilaterally.  

In October 2011 the Veteran's vision testing revealed uncorrected vision of 20/30 in the right eye and 20/400 in the left eye, with dense restriction in all fields bilaterally.  He was diagnosed with open angle glaucoma and status post-trabeculectomy in the left eye.  The Veteran had decreased visual acuity in the left eye without evidence of maculopathy, and the treatment provider suspected progression of glaucomatuous optic neuropathy despite low intraocular pressures.  
He receives ongoing treatment through VA.  

Given the Veteran's assertions that his service-connected bilateral pterygium has worsened coupled with the objective evidence of decreased vision, the Board finds that remand is necessary to secure an additional VA examination to determine the current level of severity of his eye disability.  

The Veteran has also raised a claim for entitlement to a TDIU.  The Board finds that the claim for a TDIU is inextricably intertwined with the claim for an increased rating bilateral pterygium and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Lastly, the Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from April 2014 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record VA treatment records for the Veteran dated from April 2014 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA eye examination to assess the current severity of his service-connected bilateral pterygium.  The claims file should be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted.  Following review of the claims file and examination of the Veteran, the examiner should identify all symptomatology associated with the Veteran's bilateral pterygium, including any visual impairment (acuity and / or field vision), any disfigurement, and any associated conjunctivitis.

3.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If the benefits sought remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




